Citation Nr: 0217352	
Decision Date: 12/02/02    Archive Date: 12/12/02	

DOCKET NO.  01-10 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from December 1964 to 
May 1973.  

This case was previously before the Board of Veterans' 
Appeals (Board) in September 2002, at which time it was 
remanded to the VARO in Louisville, Kentucky, to schedule 
the veteran for a hearing before a Board member sitting at 
the RO at the next available opportunity.  However, evidence 
of record reflects that in July 2002, the veteran withdrew 
his hearing request.  Notation was made of this  at the VARO 
in Louisville in October 2002.  


FINDINGS OF FACT

1.  The veteran's PTSD is productive of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  Suicidal ideation; obsessional 
rituals, which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships.  

2.  The veteran is in receipt of Social Security disability 
benefits based on his psychiatric impairment.

3.  The veteran's service-connected PTSD, effectively 
precludes substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability evaluation, but 
not more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.130, 
Diagnostic Code 9411 (2002).

2.  The criteria for a total rating for compensation 
purposes based on individual unemployability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Among other things, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, enacted 
November 9, 2000, eliminated the well-grounded claim 
requirement and modified VA's duties to notify and assist 
claimants.  See generally VCAA, §§ 3, 4, 38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107, 5126 (West Supp. 2002); See also 
Holliday v. Principi, 14 Vet. App. 280, 284-86 (2001) 
(holding all sections of VCAA retroactive).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that its holding in Holliday "was not 
intended to stand for the proposition that the VCAA requires 
remand of all pending claims and that this Court may not 
decide that the VCAA could not affect a pending matter."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  In 
subsequent decisions, the Court has held that the VCAA is 
not applicable in all cases.  The Court held that the VCAA 
was inapplicable to a matter of pure statutory 
interpretation.  See Smith v. Gober, 14 Vet. App. 227, 
231-32 (2000).  The Court has also concluded that the VCAA 
was not applicable where the appellant was fully notified 
and made aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  When there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, VCAA does not 
apply.  Wensch v. Prinicipi, 15 Vet. App. 362 (2001); 
Dela Cruz; see also VCAA Section 3(a), 114, Stat. 2097, 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  

In view of the allowance of the veteran's claim, further 
assistance is not necessary to substantiate the claim.  

The evidence of record reflects that service connection for 
PTSD was granted in a hearing officer's decision dated in 
November 1997.  A 50 percent disability rating was assigned, 
effective September 22, 1992.  The record reflects that 
service connection is also in effect for hemorrhoids, rated 
as noncompensably disabling, and for calluses of the feet, 
also rated as noncompensably disabling. 

The veteran's application for an increased disability rating 
was received in June 2000.  He stated that for years he had 
been seeing VA doctors without any improvement in his 
condition "beyond the first few months of treatment."  He 
believed his physical health had deteriorated and his mental 
state had also begun to go downhill.

The evidence of record includes the report of a VA 
psychiatric examination accorded the veteran in August 2000.  
His medical records, previous testing, and the report of a 
psychiatric examination done in October 1997 by a board of 
two psychiatrists were all reviewed.  It was noted the 
veteran had been married to his third wife for just over two 
years.  He had no children from the marriage, although he 
stated he had two children from his second marriage.  The 
veteran indicated that he had a graduate equivalency degree.  
The veteran stated he was not employed because of 
disabilities, which consisted of PTSD and arthritis.  The 
veteran reported that he had been seeing a Dr. Williams 
since 1991 every 6 to 8 weeks or so for individual therapy.  
He stated he had not had any gainful employment since the 
1997 examination.  

As far as social history, he stated he had very little 
social contact.  He occasionally met with a friend for 
lunch.  He stated he did not socialize with anyone except 
his wife.  He reported that he and his wife went out to eat 
3 to 4 times a month, or less often.  He added that he had 
not gone to church for a year and a half.

Medications included BuSpar, Nefazodone, Ativan, and 
Olanzapine.  

On examination, it was indicated that under extreme fatigue 
he stated he did not see things that were actually there.  
Inappropriate behavior involved outspokenness at times.  
While denying homicidal ideation, the veteran indicated that 
suicidal ideation "crops up time and time again."  He was 
oriented to person and place, but reported being off by 1 to 
2 days of time.  The veteran reported problems with 
short-term memory.  Depressed mood was an ongoing problem.  
Impaired impulse control involved verbal comments.  He 
stated that sometimes he did not sleep for days.  He had 
gone seven days without sleep, although it usually lasted 2 
to 3 days.  He added that he was very sensitive to sounds 
and was hypervigilant.  It was noted that he overslept on 
occasion, but this happened very infrequently. 

The Axis I diagnosis was PTSD with psychotic features.  
There was no Axis II diagnosis.  The Global Assessment of 
Functioning (GAF) score was given as 50/50.  

Of record are reports of VA outpatient visits on periodic 
occasions dating from 1998.  At the time of one such visit 
in February 2001, the veteran indicated that he was "about 
the same."  He was continuing to go to therapy for PTSD with 
Dr. Williams close to his home.  His mood was described as 
improved.  No psychotic symptoms or suicidal ideation were 
present.  The assessments were recurrent psychotic 
depression and PTSD.  He was given a GAF score of 65/65.  

At the time of another outpatient visit in June 2001, the 
veteran's mood was again described as stable.  No psychotic 
symptoms or suicidal ideation were present.  He was alert 
and oriented with normal concentration and short-term 
memory.  He reported continuing insomnia.  The veteran had 
begun consuming alcohol about four months previously, but 
had stopped using it about one week earlier.  The 
assessments were:  PTSD; recurrent psychotic depression, in 
remission; and alcohol abuse, in early remission.  He was 
given a GAF score of 65/65.  

R. Gordon Williams, Ph.D., stated in a May 2001 
communication, that the veteran had begun receiving 
outpatient psychotherapy at his psychiatric clinic in 
November 1992.  The veteran received ongoing individual and 
group psychotherapy counseling.  Notation was made that he 
received additional psycho-chemotherapy at the VA Medical 
Center in Marion, Illinois.  It was indicated that despite 
many years of therapy, the veteran still had significant 
ongoing PTSD symptoms.  The psychologist stated that the 
veteran's status from a psychological standpoint had not 
appreciably changed in that he continued to show "severe" 
social and industrial impairment as a result of his PTSD.  
Attention and concentration difficulties remained, as well 
as a moody, withdrawn stance toward others.  The 
psychologist stated the veteran was not a candidate for any 
type of gainful employment due to his continued psychiatric 
and physical problems.  The impressions were PTSD and 
alcohol dependence.  

Of record is an October 2001 statement from the veteran's 
wife who reported that in the years of their marriage the 
veteran had become more and more withdrawn.  She stated the 
veteran stayed home more and more and they no longer had a 
social life.  She believed he had a deep preoccupation with 
Vietnam and this caused him difficulties with sleep and 
alcohol abuse.  She added he could not carry on a 
conversation without Vietnam coming up.  She added that 
should the veteran miss his medications or drink to excess, 
he most likely became belligerent.  

Dr. Williams provided a treatment update in June 2002.  He 
stated the veteran was currently receiving individual 
therapy services and was participating in a Vietnam Veterans 
Combat Support Group, which met on a bi-weekly basis.  He 
remarked that overall, the veteran's psychological condition 
had shown no appreciable improvement and, in fact, had 
exhibited some deterioration over the years.  The veteran 
continued to show significant social and industrial 
impairment as a result of his PTSD.  He again indicated that 
attention and concentration difficulties persisted, as well 
as a moody, withdrawing stance in relationships with others.  
The current GAF score was given as 35 to 40.  

The diagnostic impression remained PTSD and alcohol 
dependence.  

The psychologist recommended the veteran continue in his 
various therapy endeavors and continue with his various 
medications as provided by VA.  He concluded by indicating 
the veteran was "certainly" not a candidate for any type of 
gainful employment.  

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA's 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's PTSD is rated under Diagnostic Code 9411.  
Under that code, a 50 percent evaluation is warranted when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
Flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

The next higher rating of 70 percent is warranted for 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); or inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
Gross impairment of thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss of 
names of close relatives, of occupation, or own name.

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remission, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a).  The rating agency shall 
assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment, rather 
than solely on the examiner's assessment of the level of 
disability at the time of the examination.  

Under the American Psychiatric Diagnostic and Statistical 
Manual of Mental Disorders, 4th Edition, (DSM-IV), a GAF 
score of 51 to 60 represents moderate symptoms, with 
moderate difficulty in social and occupational functioning.  
However, a GAF score of 41 to 50 signifies serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
unable to keep a job).  A GAF score of 31 to 40 represents 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed mood, avoids friends, neglects family, and is 
unable to work....)  America Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV); 38 C.F.R. §§ 4.125, 4.130. 

Based on the foregoing, the Board finds that a review of the 
evidence shows that the veteran has been receiving ongoing 
treatment for psychiatric symptoms for many years.  He has 
been found to be socially isolated, with a number of 
symptoms including nightmares, variable mood, depression, 
and attention and concentration difficulties.  His long-term 
treating psychologist has described his impairment as severe 
in degree and has given him a GAF score of 35 to 40, 
indicating the presence of serious impairment in social and 
occupational functioning.  In view of the severity of his 
symptoms and the findings associated with his psychiatric 
disorder, it is the Board's judgment that the veteran's 
symptomatology most nearly approximates the criteria for a 
70 percent evaluation.  

However, in order to merit the maximum evaluation of 
100 percent, it must be shown that the psychiatric disorder 
results in total social and occupational impairment.  The 
medical evidence of record has shown the veteran to be 
oriented.  Further, he has been described as being alert and 
oriented.  The medical findings do not show total 
occupational and social impairment.  Accordingly, a 
schedular rating in excess of 70 percent is not warranted.

Generally, total disability will be considered to exist when 
there is present any impairment of mind and body that is 
sufficient to render it impossible for the veteran to follow 
substantially gainful occupation.  See 38 C.F.R. § 3.340.  
In reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  See 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age, or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Ferraro v. Derwinski, 
1 Vet. App. 326, 332 (1991). 

Total disability ratings are authorized for a disability or 
combination of disabilities for which the VA's rating 
schedule prescribes a 100 percent disability evaluation, or, 
with less disability, if certain criteria are met.  See 
38 C.F.R. § 3.340.  When the schedular rating is less than 
total, a total disability rating for compensation purposes 
may be assigned when the disabled person is unable to secure 
or follow a substantially occupation, as a result of 
service-connected disabilities, provided that, if there is 
only one such disability, this disability shall be ratable 
at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  In this case, service connection 
is in effect for PTSD, now rated at 70 percent disabling.  
The veteran's other service-connected disorders are rated as 
noncompensably disabling.  He meets the percentage 
requirements of 38 C.F.R. § 4.16(a).  

In this regard, the record shows that he has had difficulty 
with employment for a number of years.  As previously 
discussed, he has severe social and occupational impairment 
resulting from such symptoms as difficulty concentrating, 
nightmares, social isolation, and depression.  His long-term 
treating psychologist has opined that he is not a candidate 
for any type of gainful employment.  The psychologist most 
recently indicated that the veteran was continuing to 
evidence significant social and industrial impairment as a 
result of his PTSD symptomatology.  The record reflects that 
he has been awarded Social Security disability benefits 
based on impairment attributable to his psychiatric 
symptomatology.  His long-term psychologist has given him a 
GAF score of 35 to 40 and expressed the opinion that he is 
not able to hold a job.  Accordingly, it is the Board's 
judgment that the service-connected psychiatric disorder is 
so incapacitating that it prevents the veteran from 
obtaining and maintaining substantially gainful employment.  
The Board therefore finds that the criteria for a total 
disability rating based on individual unemployability are 
met.  


ORDER

A disability rating of 70 percent but not more, for the 
veteran's PTSD is granted, subject to the law and 
regulations pertaining to the payment of monetary benefits.  

A total rating based on individual unemployability by reason 
of service-connected disability is granted, subject to the 
law and regulations pertaining to the payment of monetary 
benefits.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

